Citation Nr: 0943087	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  08-13 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left knee degenerative 
joint disease (DJD) with residual scars.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1987 to March 
1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In December 2006, the Veteran testified at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of that hearing is of record and associated with 
the claims folder.


FINDINGS OF FACT

1.  DJD of the left knee did not become manifest during 
military service or during the first year after discharge 
from service.

2.  The Veteran's current left knee disorder of DJD with 
residual scarring is not related to active service.

CONCLUSION OF LAW

The criteria for service connection for left knee DJD with 
residual scars are not met, nor may service connection be 
presumed.  38 U.S.C.A. §§ 1110, 1111, 1112(a), 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309(a) (2009).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error')." Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the Veteran with the 
required VCAA notice in a letter dated November 2006, prior 
to the initial adjudication of the claim, which included the 
disability rating criteria and effective-date element of the 
claim.  

The Board also finds that VA has complied with its duty to 
assist the Veteran in the development of this claim.  In this 
regard, the Board notes that the Veteran was afforded VA 
examinations in November 2006, June 2007, and March 2009, in 
response to his claim.  In addition, he was afforded a Travel 
Board hearing before the undersigned.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and not prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claim.

Legal Criteria

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009). 

Service connection may also be granted for any injury or 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

If a Veteran of wartime service develops arthritis, as 
demonstrated by X-ray, to a compensable degree within the 
first year after discharge from service, such disorder will 
be service-connected even if not shown during active service.  
38 C.F.R. §§ 3.307, 3.309(a). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's service treatment records (STRs) show that in 
January 1989 the Veteran was diagnosed with a medial 
collateral strain after playing football during physical 
training (PT).  No further evidence of a left knee disability 
is noted in the STRs.  The Veteran was discharged in March 
1990 as unfit for duty due to a physical disability due to 
degenerative joint disease of the right metacarpophalangeal 
joint, but there is no evaluation of record showing the 
Veteran had any right or left knee abnormality at the time of 
his discharge.

There is no indication the Veteran had arthritis of the knee 
to any degree within the first year after discharge from 
service.  Accordingly, presumptive service connection under 
38 C.F.R. § 3.309 is not applicable. 

In a VA orthopedic outpatient clinic record dated July 2003 
the Veteran complained of left knee pain caused by a 
traumatic injury on November 11, 2002.  The examiner noted 
that the Veteran had recovered after taking medication, but 
had reinjured the left knee playing ball in April 2003.

VA orthopedic outpatient clinic records dated November 2003 
show the Veteran complained about pain in his left knee 
caused by an injury that occurred earlier in 2003, 
approximately five or six months prior to the visit.  The 
Veteran reported that he originally injured his knee while 
sliding into a base while playing softball and felt a pop 
posteriorly in his knee.

In January 2006, VA orthopedic outpatient records noted that 
the Veteran complained of knee pain caused by a traumatic 
injury that occurred on September 23, 2002.

The Veteran had a VA compensation and pension (C&P) 
examination in November 2006 in which the examiner was asked 
to evaluate his current left knee disability and give an 
opinion as to its relation to service.  The examiner, an 
Advanced Registered Nurse Practitioner, performed a physical 
examination and reviewed the Veteran's claims file, including 
STRs, and medical records.  The Veteran reported that he saw 
someone for his left knee problem around 1992 or 1993 and had 
a magnetic resonance imaging (MRI) analysis performed in 1996 
that showed beginning arthritis.  The examiner stated that 
she was unable to offer an opinion as requested because it 
would be speculation due to the lack of documentation 
presented of an ongoing left knee problem after the Veteran 
left service in 1990 until twelve years after service in 
2002.  The examiner's report was endorsed by a VA physician 
specializing in occupational medicine. 

Private medical records from Dr. KJD, M.D. included a letter 
dated January 2007 in which the doctor stated that the 
Veteran had been a patient since 1998.  Dr. KJD noted that 
the Veteran injured his left knee in service and was treated 
with anti-inflammatory medication.  Dr. KJD stated that the 
Veteran injured his knee a few years prior but that the left 
knee disability began in service and worsened over the years.  
The doctor noted that VA hospital physicians recommended knee 
replacement surgery for the Veteran although he was only 
thirty-nine years old.  Dr. KJD opined that based on the 
Veteran's history it was evident his knee problems began in 
the service, as thirty-nine year old men do not need knee 
replacements without some previous injury or trauma. 

In a VA medical record dated March 2009 the Veteran 
complained of knee pain caused by a traumatic injury on 
September 23, 2002.

Based upon Dr. KJD's opinion, a second VA opinion was 
requested in June 2007; the examination was performed by the 
VA physician who had endorsed the previous examination report 
in November 2006.  The VA examiner reviewed the Veteran's 
claims file and Dr. KJD's opinion.  The examiner stated that 
he realized Dr. KJD believed the Veteran's knee condition was 
likely related to the injury in service, but concluded that 
such an opinion was speculation.  The examiner stated there 
was no evidence that the Veteran had an ongoing persistent 
knee problem until about twelve years after service in 2002, 
and the Veteran had an intercurrent injury playing softball 
in the middle of that timeframe.  The examiner concluded that 
without evidence of chronicity it would be speculative to 
relate the knee condition to the Veteran's service.

In July 2009, the Veteran testified that he injured his left 
knee in service in January 1989 while playing football during 
PT.  The Veteran stated that he experienced a lot of pain, 
swelling, and was unable to walk on his left knee. His 
treatment included anti-inflammatories, light duty, and the 
knee was wrapped in an Ace bandage.  The Veteran testified 
that he subsequently experienced flare ups and the pain never 
completely went away.  The Veteran testified that he 
continued to experience pain and flare ups in his left knee 
while in service while walking, running, during PT, jumping 
out of the back of trucks to fuel and unload ammo from the 
vehicles.  The Veteran stated that he sought treatment for 
his left knee disability approximately one year after his 
discharge from service.  He stated that in November 2002 he 
injured his knee while playing softball when it gave out on 
him as he was jogging to first base.  The Veteran testified 
that he did not believe his current disability was a result 
of this event as the pain resulting from the in service 
injury never got better.  The Veteran testified that he was 
treated by Dr. KJD with the private medical practice First 
Physicians Group since 1991, or since he left service, and 
that in 1996 he had an MRI performed by First Physicians 
Group.   

After a full review of the record, the Board concludes that 
the service connection for a left knee disability is not 
warranted.  For reasons explained herein below, the Board 
finds that the opinions of the VA examiners are more 
probative on the question of whether the Veteran's current 
left knee disability of DJD with residual scars is related to 
service than the private medical opinion of record or the 
contentions and statements of the Veteran.  

The findings of a physician are medical conclusions that the 
Board cannot ignore or disregard.  Willis v. Derwinski, 1 
Vet. App. 66 (1991).  However, the Board is free to assess 
medical evidence and is not obligated to accept a physician's 
opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  As 
true with any piece of evidence, the credibility and weight 
to be assigned to these opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  

The Board is obligated to analyze the credibility and 
probative value of all evidence, account for the evidence 
that it finds persuasive or unpersuasive, and provide reasons 
for its rejection of any material evidence favorable to the 
Veteran.  Meyer v. Brown, 9 Vet. App. 425 (1996); Eddy v. 
Brown, 9 Vet. App. 52 (1996); Gabrielson v. Brown, 7 Vet. 
App. 36 (1994); Masors v. Derwinski, 2 Vet. App. 181 (1992); 
Wilson, 2 Vet. App. at 618; Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991).  

Greater weight may be placed on one physician's than 
another's depending on factors such as the reasoning employed 
by the physicians and whether or not (and the extent to 
which) they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  

In this case, the VA examiners had access to the Veteran's 
claims file, including STRs, while Dr. KJD did not.  
Accordingly, the VA examiners had contemporaneous medical 
evidence of the severity of the Veteran's injury in service, 
while Dr. KJD had to rely on the Veteran's reported history.  
The Board notes that the statements of medical professionals 
concerning a veteran's medical history related by the veteran 
as to remote events are of inherently less value than 
contemporaneous clinical records.  Harder v. Brown, 5 Vet. 
App. 183, 188 (1993).

The VA examiners in November 206 and July 2009 reviewed the 
claims file, examiner the Veteran and both examiners 
essentially concluded that since there was no evidence of 
chronicity of a left knee disorder since service, there was 
no basis for relating the current left knee disability to 
service.  

The Board cannot discount medical opinion solely because it 
is based on history provided by the Veteran without also 
evaluating the credibility and weight of the history upon 
which the opinion is predicated.  Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).  However, as noted below the Board has 
found the Veteran to be not credible in regard to chronicity 
of symptoms since discharge from service, and it follows that 
the medical opinions based on similar unsupported reports by 
the Veteran must lack probative value.

Dr. KJD noted as rationale for his opinion that a 39-year old 
man would not require total knee replacement without having 
had a traumatic injury.  To that degree, there is no real 
disagreement between the VA examiners and Dr. KJD, in that 
the VA examiners also noted history of knee injury.  The 
difference between the opinions is that the VA examiners 
noted intervening injury after service, which Dr. KJD did 
not.  Indeed, Dr. KJD's failure to cite or consider the 
documented knee injury in September 2002 shows he did not 
consider all the medical evidence of record.

In addition to the medical evidence, VA must consider all 
favorable lay evidence of record.  38 USCA § 5107(b); Caluza 
v. Brown, 7 Vet. App. 498 (1995).  Accordingly, in addition 
to the medical evidence above, the Board has considered the 
Veteran's testimony in a July 2009 Travel Board hearing 
before the undersigned as well as his correspondence to VA.

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").  
The Board notes that it is not required to accept a Veteran's 
uncorroborated account of his active service experiences.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).

In weighing credibility, VA may consider inconsistent 
statements, internal inconsistency and consistency with other 
evidence of record.  See Caluza, 7 Vet. App. 498.  In this 
case, the Veteran's account is not credible because it is 
internally inconsistent with his statements after service as 
well as with the objective medical evidence of record.  There 
is no objective medical evidence showing any treatment for 
the claimed left knee prior to the injury in 2002.  The 
Veteran testified that he began seeing Dr. KJD in 1991 and 
received an MRI from First Physicians Group in 1996; however, 
the letter from Dr. KJD dated January 2007 stated that the 
Veteran was first seen in 1998.  Further, the Veteran 
testified before the Board that the injury in 2002 was a 
reinjury, incurred while simply jogging to first base while 
playing softball, but he had reported to a physician in 
November 2003 that the injury in 2002 was an original injury 
to his knee while sliding into a base. 

As such, the Board finds that the most persuasive and 
probative opinion evidence on the question of medical 
etiology weighs against the claim.  The opinions of the VA 
examiners, who have concluded that the Veteran's left knee 
disability is the not result of an in-service injury because 
of the absence of documented chronicity of treatment after 
service are for the reasons noted above deemed to be 
probative of the issue on appeal.

Considering the legal authority outlined above the Board 
concludes that service connection for left knee DJD with 
residual scars is not warranted.  The evidence preponderates 
against the claim, and the benefit-of-the-doubt rule does not 
apply.



ORDER

Service connection for left knee degenerative joint disease 
with residual scars is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


